Citation Nr: 0009785	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-13 844A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the July 
21, 1981, decision of the Board of Veterans' Appeals which 
denied a claim of entitlement to service connection for 
hearing loss, or in the September 14, 1998, decision of the 
Board of Veterans' Appeals which denied a request to reopen 
that claim for hearing loss on the basis that no new and 
material evidence had been submitted.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran, the moving party in this matter, had active 
service from May 1953 to May 1955.  This matter comes before 
the Board of Veterans' Appeals (Board) on motion by the 
appellant for revision or reversal of a July 21, 1981, 
decision of the Board on the basis that there was clear and 
unmistakable error in the Board's decision denying service 
connection for a hearing loss, and for revision or reversal 
of a September 14, 1998, decision of the Board on the basis 
that there was clear and unmistakable error in the Board's 
denial of a request to reopen a claim for service connection 
for hearing loss.

The veteran was awarded service connection for tinnitus by a 
rating decision issued in December 1980.  The veteran's 
representative disagreed with the May 1979 effective date 
assigned for that award.  By an informal hearing presentation 
dated in June 1981, the representative asserted that the 
claim for service connection for tinnitus was submitted in 
June 1955.  A Board decision issued in July 1981 referenced 
the veteran's disagreement with the effective date of the 
grant of service connection for tinnitus.  The 1981 Board 
decision noted that the issue was unadjudicated.  No 
statement of the case (SOC) had been issued by the local 
agency of original jurisdiction.  At that time, the 
regulations governing Board jurisdiction were not interpreted 
as authorizing Board jurisdiction in the absence of an SOC 
and a perfected substantive appeal.  In its 1981 decision, 
the Board referred the issue to the Department of Veterans 
Affairs (VA) Regional Office (RO).  There is no evidence that 
the RO has addressed this issue.  As such, the issue remains 
open.

The Board further notes that, when an appeal is before the 
Board from a determination of an RO, if the evidence of 
record establishes that the veteran has disagreed with an RO 
determination, but no SOC has been issued, the Board's 
jurisdiction has been interpreted by the U.S. Court of 
Appeals for Veterans Claims as authorizing the Board to 
remand the issue to the RO for issuance of the SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  However, as the 
decision below does not arise from a rating determination by 
the RO, but rather is a matter raised directly to the Board, 
the Board is unable to identify any statutory authorization 
or mechanism by which it may remand the veteran's open claim 
for an earlier effective date for service connection for 
tinnitus to the RO.  38 U.S.C.A. § 7111.  The Board notes, as 
stated above, that the matter has previously been REFERRED to 
the RO, and remains open, awaiting adjudication by the RO.


FINDINGS OF FACT

1.  In a July 1981 decision, the Board found that the 
preponderance of the medical evidence was against the 
veteran's claim that pre-existing hearing loss was aggravated 
in service.

2.  The veteran contends that the Board did not properly 
consider the provisions of 38 C.F.R. § 3.306(c), and contends 
that the Board did not properly consider the fact that 
tinnitus was incurred in service in determining whether 
hearing loss was aggravated in service.

3.  A September 1998 Board decision found that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection for hearing loss.

4.  The veteran alleges that the September 1998 decision 
failed to adequately consider the evidence of record, which 
supports his claim of entitlement to hearing loss, and 
alleges that the Board applied the wrong legal standard in 
its determination as to whether new and material evidence to 
reopen the claim had been submitted.


CONCLUSION OF LAW

The veteran's allegations that the Board committed clear and 
unmistakable error in a July 21, 1981 decision which denied 
service connection for hearing loss, and in a September 14, 
1998 decision which denied a request to reopen a claim of 
entitlement to service connection for hearing loss fail to 
meet the threshold pleading requirements for revision of the 
Board decisions on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, the veteran, has argued that there was 
clear and unmistakable error ("CUE") in a September 14, 
1998 Board decision, which concluded that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hearing loss.  The veteran also alleges that 
the July 21, 1981, Board decision which failed to establish 
service connection for a hearing loss was in error.

Procedurally, the Board notes that, in October 1998, the 
veteran filed a motion for reconsideration of the September 
1998 Board decision.  That motion was denied in December 
1998.  However, the veteran was also informed at that time 
that his correspondence would also be considered as a 
request for revision of the September 1998 Board decision on 
the grounds of CUE.  In March 1999, the Board notified the 
veteran that it would not consider his motion for 
reconsideration as a motion for CUE unless he affirmatively 
replied within 60 days.  A response was received from the 
veteran in May 1999, confirming the veteran's intent to have 
his earlier correspondence considered as a CUE motion.  
Thereafter, the Board forwarded a copy of the veteran's CUE 
motion to his representative and provided an opportunity to 
file a response.  After review of the claims folder, the 
representative submitted a written brief, dated in October 
1999, in support of the motion for revision of the Board's 
July 1981 and September 1998 decisions.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403 defines what constitutes CUE and what 
does not, and provides:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

. . . 

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error -

.  . . . 

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

The veteran argues initially that the evidence of record at 
the time of the July 1981 Board decision established that he 
incurred or aggravated a hearing loss disability in service.  
In particular, the veteran notes that he was granted service 
connection for tinnitus, and argues that the evidence of 
service-connected tinnitus clearly and unmistakably shows 
that he incurred an aggravation of pre-existing hearing loss.  
This is, in essence, an allegation that the Board 
misinterpreted or failed to understand the meaning of the 
medical evidence.  Such an allegation does not constitute a 
valid claim of CUE.  As stated by the Court, for CUE to 
exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

In further support of the argument that there was CUE in the 
1981 Board decision in failing to establish service 
connection for hearing loss, the veteran's representative 
asserts that service connection for hearing loss would have 
been granted if the Board had properly applied 38 C.F.R. 
§ 3.306(c).  That regulatory provision currently states that 
the finding that an increase in disability is due to natural 
progress of a disease or injury, so as to rebut the 
presumptions of aggravation as stated in 38 C.F.R. 
§ 3.306(a), may be based on available evidence of a nature 
generally acceptable as competent.  The Board notes that this 
regulatory provision is virtually unchanged since 1981.  See 
38 C.F.R. § 3.306(c) (1981).

The Board notes that, although the specific regulatory 
provision referenced by the veteran, 38 C.F.R. § 3.306(c), 
was not referenced in the 1981 Board decision, that Board 
decision did reflect consideration of 38 C.F.R. § 3.306 as a 
whole.  

The July 1981 Board decision clearly considered the issue of 
aggravation of the veteran's hearing loss in service.  The 
Board decision reflects consideration of the evidence of 
record as to the veteran's diagnoses, results of audiometric 
testing, and findings on service induction and separation 
examinations.  The veteran has not argued that any of these 
items is not generally accepted evidence as to hearing loss, 
nor has the veteran identified any specific item of available 
evidence which should have been considered but was not.  

The fact that the 1981 Board decision referenced 38 C.F.R. 
§ 3.306(b) rather than 3.306(c) in making the determination 
as to whether there was competent evidence to rebut the 
presumption does not constitute a valid claim of CUE, where 
the veteran's own statements and arguments reflect that the 
RO applied the governing regulation, without specifying how 
application of subsection (c) of that regulation would have 
changed the analysis.  In particular, the veteran has not 
identified how application of subsection (c) would have 
changed the outcome in this case.  

The veteran primarily seems to argue that the Board should 
have recognized in 1981 that medical diagnosis of tinnitus, 
which was not present prior to service, automatically 
required a finding that the veteran's hearing loss disability 
had been aggravated.  However, there is no medical evidence 
or opinion to support the veteran's argument that the 
development of tinnitus manifestly requires a finding that 
hearing loss disability increased.  However, to the extent 
that the development of tinnitus makes it more difficult for 
an individual to hear, that increased disability has already 
been service-connected and compensated separately as 
tinnitus, under Diagnostic Code 6260.  The disability due to 
tinnitus may not also be evaluated in determining whether 
auditory acuity also decreased in service.  

There was no medical evidence or opinion in 1981 which stated 
that an evaluation for tinnitus necessarily also required 
finding that hearing acuity had decreased or that a pre-
existing hearing loss had been aggravated in service.  The 
veteran's argument that the Board should have made different 
assumptions from the evidence is clearly an argument as to 
how the facts were weighed.  As noted above, regulations 
applicable to determining whether a valid CUE claim has been 
submitted expressly state that a disagreement as to how the 
facts were weighed or evaluated does not raise a valid claim 
of CUE.  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
September 1998 decision included the service medical records; 
post-service medical records, both VA and private, dated from 
May 1955 through 1993; private medical statements; and 
numerous statements from the veteran, as well as his 
testimony presented at a personal hearing conducted in 
February 1995.  As noted in the Board's 1998 decision, the 
veteran has not submitted medical evidence or opinion 
establishing or suggesting that he incurred aggravation of a 
pre-existing hearing loss in service.

In particular, the Board specially noted in its September 
1998 decision that the evidence since the 1981 decision 
included the veteran's lay testimony, private treatment 
records dated from 1988 to 1993, and a 1993 audiogram.  As 
the Board noted in its decision, the veteran's lay testimony, 
unsupported by medical evidence or opinion, cannot establish 
the etiology or onset of decreased hearing acuity.  
Unfortunately, the additional medical evidence provided after 
the 1981 Board decision established only the veteran's 
current level of disability, without providing evidence or 
opinion as to when or why his hearing had decreased.  

The veteran contends that the evidence that tinnitus 
developed during service clearly establishes that his hearing 
loss was aggravated in service.  However, there is no medical 
or other evidence of record, now or at the time of any prior 
decision, which establishes that there is a linkage between 
severity of hearing loss and tinnitus.  The veteran has not 
submitted any evidence, at any time, including prior to the 
September 1998 Board decision, except his own lay contention, 
to support the argument that the development of tinnitus in 
service mandates a finding that in the severity of defective 
hearing increased in service.  Accordingly, the failure to 
conclude that the veteran has a current aggravation of 
hearing loss which is related to service is not an 
"undebatable" error.  

The Board also notes other arguments raised by the veteran 
relating to the interpretation and evaluation of the 
evidence.  In this respect, the veteran has raised a generic 
allegation of error concerning the September 1998 Board 
decision, but not necessarily the discrete issue of CUE.  The 
veteran has alleged that the 1998 decision was the product of 
error essentially because the decision failed to consider all 
the evidence, which the veteran claims supports his 
allegation that his hearing loss was aggravated in service.  
This argument represents a clear-cut example of disagreement 
as to how the evidence was interpreted and evaluated, and as 
such cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Luallen, supra.

Finally, the Board notes that the veteran's representative 
argues that there was CUE in the September 1998 Board 
decision in that the Board applied a legal standard for "new 
and material" evidence which exceeded that required by the 
controlling regulation, 38 C.F.R. § 3.356.  As the 
representative notes, the Board's September 1998 decision in 
this case was issued prior to the September 1998 federal 
court decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Instead, the standard applied by the Board decision 
was that dictated by the United States Court of Veterans 
Appeals, now known as the United States Court of Appeals for 
Veterans Claims, (hereinafter Court) in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  This standard required that 
there must be a reasonable possibility that the new evidence 
would change the outcome of the prior final decision in order 
to be considered "material" evidence.

Subsequent to the 1998 Board decision in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the Court's interpretation of the 
term "new and material" overstepped the actual definition set 
forth in the regulation.  Hodge v. West, 155 F.3d 1356, 1361, 
1364 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits and stated that the whether new evidence is material 
must be evaluated "under the proper, regulatory standard."  
Hodge, 155 F.3d at 1362, 1364.  

As the veteran's additional evidence at the time of the 
September 1998 decision was neither "new" nor "material," 
the application of the new standard for reviewing such claims 
announced in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
would not change the outcome of the claim.  As noted above, 
an error which would not affect the outcome of a claim cannot 
be defined as CUE.  

By its regulatory definition, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (1999).  Thus, the 
allegation of the veteran's representative as to application 
of the current review standard for new and material evidence 
also is not a basis for a finding of CUE.

The September 1998 Board decision was consistent with and 
supported by the law then applicable for determining whether 
the veteran had met his burden to reopen the claim for 
service connection for hearing loss.  38 U.S.C.A. §§ 5108, 
7104 (West 1991).  Therefore, the Board finds that the denial 
of service connection for hearing loss, on the basis that new 
and material evidence had not been presented, was a 
reasonable exercise of adjudicatory judgment and did not 
involve CUE.  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
July 21, 1981 or September 14, 1998 decisions by the Board.  
Accordingly, in the absence of any additional allegations, 
the motion is denied.


ORDER

The motion for revision of the July 21, 1981 Board decision 
or of the September 14, 1998 Board decision on the grounds of 
CUE is denied.




		
	WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

 


